Citation Nr: 1522920	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  13-34 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected left knee disabilities.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected left knee disabilities.

4.  Entitlement to service connection for peripheral neuropathy of the right leg, to include as secondary to a low back disorder.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney at Law



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to September 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In February 2015, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).
Initially, with regard to all of the claims, a review of the claims file shows a very limited amount of service treatment records.  Significantly, while there are records regarding a July 1990 motor vehicle accident where the Veteran injured his back, there are no records regarding a claimed right knee injury in 1988/1989 or claimed low back injuries in 1991 and 1993.  In this regard, the Veteran reported treatment at MacDill Air Force Base Hospital in Florida the day after his September 10, 1993, accident.  Additionally, as relevant to his right knee injury in 1988/1989, he indicated that he was treated at the Flak Army Hospital in Augsburg, Germany.  Also, there is no separation examination for the Veteran's period of service.  On remand, an attempt should also be made to obtain a complete copy of the Veteran's service treatment records for his active service, to include specific requests for the records at MacDill and Flak as clinical records may be stored separately. 

With regard to the Veteran's claimed back disorder, service treatment records show that he injured his back during a motor vehicle accident in July 1990.  Significantly, the Veteran complained of low back pain and was noted to have a contusion of the low back.  Post-service treatment records show subsequent back injuries in April 1995 and March 2004, each with assessments of low back strain.  

In connection with his claim, the Veteran was afforded a VA examination of the spine in April 2010.  Upon examination of the Veteran, the examiner diagnosed lumbar degenerative disc disease.  Significantly, the examiner reviewed the claims file and opined that it was less likely as not that such disorder was caused by or a result of military service.  As a rationale for this opinion, the examiner noted that the Veteran was seen for low back pain in 1990 and diagnosed with a contusion.  He further indicated that there was no evidence of a back problem again until 1995 with the development of low back pain as a result of a lifting injury.  As such, the examiner concluded that there was no evidence of a chronic back condition from the military.  

During the February 2015 Board hearing, the Veteran asserted that he first experienced problems with his back in service and that his back pain had continued since service.  Significantly, the Veteran described two different in-service motor vehicle accidents where he injured his back, one in 1990 and the other in 1993.  The Veteran's attorney noted that several records regarding chronicity of a back disorder had been submitted since the April 2010 VA examination, specifically a buddy statement regarding a 1993 back injury just prior to the Veteran's discharge from service and a letter from the Veteran's insurance company verifying that the Veteran was involved in a motor vehicle accident during his time in service in 1993.  The Veteran's attorney also indicated that, since the April 2010 VA examination, the Veteran has been awarded service connection for a left knee disorder and his back disorder may be caused or aggravated by the Veteran's service-connected left knee disorder.  

A review of the claims file includes a May 2010 statement from M.W.K. wherein he indicated that he served with the Veteran from March 1991 to October 1993 and that the Veteran's duties required heavy lifting.  M.W.K. also wrote that he saw the Veteran on September 10, 1993, right after the Veteran was involved in a motor vehicle accident.  M.W.K directed the Veteran to seek medical attention for soreness and stiffness in his back and the Veteran was attended to at the MacDill Air Force Base Hospital.  The claims file also includes a September 1993 letter from the Veteran's insurance company noting that the Veteran was involved in a motor vehicle accident on September 10, 1993 (four days prior to the Veteran's discharge from military service on September 14, 1993) and was treated at MacDill Air Force Base Hospital.

Unfortunately, the Board finds that the April 2010 VA spine examination is inadequate.  While the April 2010 VA spine examiner indicated that there were no complaints regarding the back between the documented injuries in 1990 and 1995, the Board notes that there is now confirmation of an in-service back injury in 1993.  The Board also notes that no opinion has been obtained regarding whether the Veteran's low back disorder is related to his now service-connected left knee disorder.  Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, an addendum to the April 2010 VA examination is required.

With regard to the Veteran's claimed tinnitus, he has asserted that he first began experiencing tinnitus while in basic training in 1987.  Specifically, during the February 2015 Board hearing, the Veteran reported that the ear plugs he had been issued upon enlistment into service were too small and fell out during an infiltration course when an artillery simulator went off right behind his head.  During this training exercise, he was also exposed to 2,000 rounds of live ammunition without his ear plugs.  The Veteran further testified that he was exposed to even more noise during the rest of his military service, but that the tinnitus continued since the 1987 incident. 

The Veteran's DD Form 214 reflects that his military occupational specialty (MOS) was Administrative Specialist.  While administrative specialties are shown to involve a "Low Probable" exposure to hazardous noise (see Fast Letter 10-35 (Sept. 2, 2010), the Veteran is competent to describe his in-service noise exposure.  See Layno v. Brown, 24 Vet. App. 465, 469 (1994).  Furthermore, while the Veteran's service treatment records are negative for complaints of tinnitus, they do show that the Veteran was diagnosed with noise-induced sensory hearing loss in December 1987.   

Therefore, the Veteran's in-service noise exposure is acknowledged.  Moreover, tinnitus is a disorder that is readily observable by laypersons and does not require medical expertise to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  However, there is no opinion that addresses the etiology of the Veteran's claimed tinnitus, to include whether it is related to his in-service noise exposure. 

Therefore, in order to render a fully informed decision in this case, the Board finds a remand is needed in order to afford the Veteran a VA examination to determine if he currently has tinnitus that is related to his in-service noise exposure.  See Duenas v. Principi, 18 Vet. App. 512 (2004) (holding that a medical examination should be afforded unless there is "no reasonable possibility" that an examination would aid in substantiating the Veteran's claim).

With regard to the Veteran's claimed right knee disorder, while service treatment records show several complaints regarding the left knee, they are negative for an injury or complaint regarding the right knee.  Post-service treatment records show that the Veteran complained of right knee pain in April 1996 after twisting his knee when he got his heel stuck in the mud.  At that time, the Veteran was diagnosed with an acute sprain of the right knee with possible meniscus tear.  Significantly, X-rays at that time showed soft tissue calcification adjacent to the patella which "may be secondary to prior trauma."    

In connection with his claim, the Veteran was afforded a VA examination of the knees in April 2010.  Upon examination of the Veteran, the examiner diagnosed right knee patellofemoral pain syndrome.  Significantly, the examiner reviewed the claims file and opined that it was less likely as not that the Veteran's right knee disorder was caused by or a result of military service.  As a rationale for this opinion, the examiner wrote that there was no evidence of a right knee problem during military service and the Veteran had a post-military injury to his right knee.  

During the February 2015 Board hearing, the Veteran testified that he dislocated his right knee cap during horseplay while working at an office position in Germany in 1988/1989.  He indicated that he was treated for his knee at the Flak Army Hospital in Augsburg, Germany.  He also indicated that he had experienced continued right knee pain since this injury.  The Veteran's attorney indicated that, since the April 2010 VA examination, the Veteran has been awarded service connection for a left knee disorder and his right disorder may be caused or aggravated by his service-connected left knee disorder.  

In connection with the Veteran's claim, he submitted an April 2014 statement from Dr. J.M.D. wherein the physician noted the Veteran's history of a right knee injury in service and opined that the Veteran's right knee patellofemoral syndrome which resulted in pain, instability, and loss of strength, was related to the right knee dislocation he experienced during military service . Dr. J.M.D. wrote that the Veteran had no history of other knee injuries since service except for near dislocations of the patella which have occurred frequently.  The Veteran had not been an athlete either and there were no intercurrent injuries since leaving the military.  As such, Dr. J.M.D. opined, to a reasonable degree of medical certainty, that it was as likely as not, with no history of other injuries, that the Veteran's right knee disorder was a direct result of the dislocations he sustained while in military service.  

Unfortunately, while Dr. J.M.D. provided a positive nexus opinion with regard to the right knee, it appears that the opinion was based on an inaccurate factual premise.  Significantly, Dr. J.M.D. wrote that there were no post-service injuries to the right knee, but post-service records do show an injury to the right knee in April 1996.  The Board also finds that the April 2010 VA opinion is inadequate to decide the case.  Specifically, while the April 2010 VA knee examiner correctly indicated that there were no findings or complaints regarding the right knee in service, the Board notes that the Veteran is competent to state that he injured his right knee during service and has experienced right knee pain since service.  Moreover, the April 1996 post-service X-ray of the right knee shows evidence of possible "prior trauma" which supports the Veteran's assertion of an injury to the right knee during his military service.  The Board also notes no opinion has been obtained regarding whether the Veteran's right knee disorder is related to his now service-connected left knee disorder.  Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr, 21 Vet. App. at 303.  Thus, an addendum opinion is required to decide the issue.

With regard to the Veteran's claimed peripheral neuropathy, during the February 2015 Board hearing, his attorney indicated that this issue was related to the Veteran's low back disorder.  The Board finds that the issue of entitlement to service connection for peripheral neuropathy of the right leg is inextricably intertwined with the remanded claim for service connection for a low back disorder.  Therefore, the Board may not properly review the Veteran's claim for entitlement to service connection for peripheral neuropathy until the AOJ develops and adjudicates the Veteran's remanded claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered); Holland v. Brown, 6 Vet. App. 443, 445-46 (1994).

Additionally, the Veteran has not been provided with Veterans' Claims Assistance Act (VCAA) notice regarding the secondary aspect of his claims for service connection for a back disorder, a right knee disorder, and peripheral neuropathy of the right leg.  Such should be accomplished on remand. 

Finally, the most recent treatment records in the claims file are dated in April 2008.  Therefore, the Veteran should be provided with an opportunity to identify any VA or non-VA treatment records pertaining to his remanded claims and, thereafter, all identified records should be obtained for consideration in his appeal.   

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with proper VCAA notice regarding the evidence and information necessary to substantiate his claims of entitlement to service connection for a low back disorder, a right knee disorder, and peripheral neuropathy of the right knee as secondary to a service-connected disability.

2. Afford the Veteran an opportunity to identify any healthcare provider who treated him for his claimed low back, tinnitus, right knee and/or peripheral neuropathy disorders since service.  After obtaining any necessary authorization from the Veteran, obtain all identified records.

For private records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, after securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

3. Obtain any outstanding service treatment records, particularly records pertaining to a 1988/1989 right knee injury at Flak Army Hospital in Augsburg, Germany and 1991/September1993 low back injuries at MacDill Air Force Base Hospital in Florida, which may include a need for a request for clinical records from such facilities.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran and his representative must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e). 

4. After obtaining any outstanding treatment records, obtain an addendum to the April 2010 VA spine and joints examination.  The claims file must be made available to, and reviewed by, the examiner.  If the April 2010 VA examiner is not available, the claims file should be provided to an appropriate medical professional to render the requested opinions.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The examiner should provide an opinion as to the following:

(a) Is it at least as likely as not (50 percent probability or greater) that the any currently diagnosed (1) low back disorder, (2), right knee disorder, and/or (3) peripheral neuropathy of the right leg developed in or was caused by the Veteran's service, to include his claimed in-service injuries as described above?

(b) Is it at least as likely as not (50 percent probability or greater) that any currently diagnosed (1) low back disorder and/or (2) right knee disorder is caused OR aggravated by the Veteran's service-connected left knee disabilities?  Additionally, if it is determined that the Veteran's low back disorder is related to his service or his service-connected left knee disabilities, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that his peripheral neuropathy of the right leg is caused OR aggravated by his low back disorder.  If possible, determine to what extent the disorder(s) were aggravated beyond the natural progression of the disorder(s) by the service-connected disorder.

For purposes of the opinion being sought, the examiner should consider the full record, to include any newly obtained service treatment records and the Veteran's lay statements.  Specifically, the examiner should consider the Veteran's allegation of a right knee injury in 1988/1989; low back injuries in 1991 and September 1993 (to include confirmation that the September 1993 motor vehicle accident occurred despite the absence of medical records from this accident); and an April 2014 statement from Dr. J.M.D. relating the Veteran's right knee disorder to his military service.  

The rationale for any opinion offered should be provided.

5. After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his tinnitus.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

The examiner should document the Veteran's reported history of tinnitus, including the nature, onset, and progression of tinnitus.  Thereafter, the examiner should offer an opinion as to whether tinnitus is at least as likely as not related to his in-service noise exposure.

The VA examiner should consider the Veteran's February 2015 testimony regarding the onset of tinnitus during a training exercise in 1987 as well as service treatment records which show a diagnosis of noise induced sensory hearing loss in December 1987.  The examiner should also consider the Veteran's post-service noise exposure, if any. 

A rationale must be provided for each opinion provided.

6. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




